FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 1, replace “Assembly” with -- assembly --.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. US 2017/0102261 A1, “Payne”) in view of Downs et al. (US 2012/0210782 A1, “Downs”).
Regarding Claim 1, Payne teaches a fuel tank assembly (Fig.4), comprising: a fuel tank (fig.4; element 10) including a wall having a tank aperture (shown in fig.4 through which element 204 is extended) extending there through (shown in fig.4); and a fuel tank assembly (fig.4; elements 202, 204) secured within said tank aperture of said fuel tank (shown in fig.4); wherein said fuel tank assembly includes a fuel sending unit (through the top part where element 204 is connected) having a float  (fig.4; element 202) 10including a plurality of magnetized particles (fig.8; element 404-407) interspersed throughout said float ([0058]; fig.8).
Payne does not explicitly teach a foaming agent interspersed throughout said float such that said float includes a plurality of voids interspersed throughout said float. 
However, Downs teaches a liquid level sensor comprising a float where the float (fig.8; element 400) may be substantially hollow or substantially or partially filled with a foaming agent or other suitable material [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne’s float material with the teaching of Downs since this is known in the art to utilize foaming agent in order to have necessary buoyancy of the float. One of ordinary skill in the art would be motivated to interpose the foaming agent in the structure of Payne which has a plurality of void since this is known technique in the art to have necessary buoyancy of the float.

Claim 2, the assembly of claim 1 is taught by Payne in view of Downs.
Payne in view of Downs disclose the claimed invention except for said float including the foaming agent in a 15range of 5 to 10 % by volume, and a mix of plastic and magnetized material in a range of 90 to 95% by volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Downs’ float with a foaming agent in a 15range of 5 to 10 % by volume, and a mix of plastic and magnetized material in a range of 90 to 95% by volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Downs’ float with a foaming agent in a 15range of 5 to 10 % by volume, and a mix of plastic and magnetized material in a range of 90 to 95% by volume, since it has been held to be within the general skill of a worker in the art to select a known material, in this instance the foaming agent of Downs, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 3, the assembly of claim 2 is taught by Payne in view of Downs.
Payne in view of Downs disclose the claimed invention except for said mix includes said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by 20volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Downs’ float with said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Downs’ float with said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by 20volume, since it has been held to be within the general skill of a worker in the art to select a known material, in this instance the foaming agent of Downs, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 4, the Assembly of claim 1 is taught by Payne in view of Downs.
Payne in view of Downs disclose the claimed invention except for said magnetized particles have a size of at most 5 millimeters and wherein said magnetized particles are scattered throughout said float.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Downs’ float to have said magnetized particles having a desired size, since Payne art is functionally equivalent to that of the claimed float with magnetized particle. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 
As to “said magnetized particles are scattered throughout said float,” Payne in view of Downs discloses the claimed invention except for said magnetized particles are scattered throughout said float. It would have been obvious to one of ordinary skill in the art before the KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Further, it has been held that choosing from a finite number of identified, predictable solutions, in this instance to place said magnetized particles throughout said float in a scattered way or randomly instead of Payne’s apparently organized way, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 5, the assembly of claim 1 is taught by Payne in view of Downs.
Payne further teaches that said float includes a cylindrical exterior shape and a float aperture (fig.8; element 403) that extends there through (shown in fig.8).  

Regarding Claim 7, the assembly of claim 1 is taught by Payne in view of Downs.
Payne further discloses that said float aperture includes an anti-rotation region, and wherein said fuel sending unit includes a rod 204 that defines an exterior 10shape that mates with a shape of said float aperture ([0057] discloses that the flotation device may interlock with a spin or rotation is substantially prevented).  

Regarding Claim 8, the assembly of claim 1 is taught by Payne in view of Downs.
Payne further discloses that said magnetized particles include Neodymium, Iron and Boron ([0031] discloses that the magnetic material is iron).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Downs as applied to claim 5 above, and further in view of Deak et al. (US 2015/0355014 A1, “Deak”).
Regarding Claim 6, the assembly of claim 5 is taught by Payne in view of Downs.
Payne further discloses a said fuel sending unit includes a rod (fig.4; element 204) extending through said float aperture (shown in fig.8 & 4 and discussed in [0057]).
 Payne does not teach a printed circuit board positioned within said rod and having a plurality of switches activated by said magnetized particles of 5said float as said float moves along said rod and adjacent individual ones of said plurality of switches.  
However, Deak teaches a printed circuit board (fig.1-2; element 5) positioned within said rod (shown in fig.1-2 that the printed circuit board 5 is positioned within an elongate void in said rod 1) and having a plurality of switches (fig.1-2; elements 3) activated by said magnetized particles of 5said float as said float moves along said rod and adjacent individual ones of said plurality of switches [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne’s rod the circuit board arrangement with the .

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Deak.
Regarding Claim 9, Payne teaches a level sending unit assembly (fig.4), comprising: a level sending unit cap ([0054] discloses a container cap that enables insertion of the floating guide 202 through an aperture into the container 10); a level sending unit rod (fig.4; element 204) secured to said cap; a float (fig.4; element 202) positioned around said rod (fig.4; element 204), said float including magnetized particles (fig.8; element 404-407) interspersed throughout said float ([0058]; fig.8) and air voids interspersed throughout said float ([0031] discloses that the buoyant composition include one or more voids), and said air voids present in a number sufficient to render said float buoyant in a liquid automobile fuel ([0033]; [0035]).  
Payne does not teach a level sending unit printed circuit board positioned within an elongate void in said rod, said printed circuit board including a plurality of switches positioned there 20along and said magnetized particles present in a number sufficient to activate individual ones of 15said switches positioned on said printed circuit board as said float moves along said rod and adjacent to said individual ones of said switches, and said air voids present in a number sufficient to render said float buoyant in a liquid automobile fuel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne’s rod the circuit board arrangement with the teaching of Deak since this is known in the art to use a hollow rod with the printed circuit board where a plurality of switches are placed. This switches would be able to communicate with the magnetic particles of Payne and can produce a magnetic field of sufficient magnitude and direction on a single tunneling magnetoresistance switch that is at the same level in order to initiate the desired switching effect [0050].

Regarding Claim 12, the assembly of claim 9 is taught by Payne in view of Deak.
Payne in view of Deak disclose the invention except for said float includes said magnetized particles having a size in a range of 3 to 5 mm, and air voids having a size in a range of 0.001 to 0.10 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Deak’s float with said float includes said magnetized particles having a size in a range of 3 to 5 mm, and air voids having a size in a range of 0.001 to 0.10 inches, since it has been held that where the general In re Aller, 105 USPQ 233 (CCPA 1955). 

Regarding Claim 13, the assembly of claim 9 is taught by Payne in view of Deak.
Payne does not explicitly teach that said rod defines first and second side lobes 20having an indented region there between, and wherein said float includes an aperture that defines first and second lobes and an inwardly extending region there between, wherein said inwardly extending region of said float is received within said indented 16region of said rod so as to hinder rotation of said float about an elongate axis of said rod.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Payne to arrive at the instant invention because Payne discloses in [0057] that the flotation device may interlock with a portion of the flotation guide along the longitudinal length thereof such that free spin or rotation is substantially prevented. Thus, one of ordinary skill in the art would be motivated to have such lobes on the rod in order to prevent any spin or rotation. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Deak as applied to claim 5 above, and further in view of Downs.
Regarding Claim 10, the assembly of claim 9 is taught by Payne in view of Deak.
Payne in view of Deak do not teach that said float is manufactured from a blend that includes a foaming agent and a mix of plastic and magnetized material, said foaming agent forming said air voids wherein said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne’s float material with the teaching of Downs since this is known in the art to utilize foaming agent in order to have necessary buoyancy of the float. One of ordinary skill in the art would be motivated to interpose the foaming agent in the structure of Payne which has a plurality of void since this is known technique in the art. When the foaming agent of Downs is incorporate in the system of payne in view of Deak this would from a blend that includes a foaming agent and a mix of plastic and magnetized material and said foaming agent forming said air voids. 
Payne in view of Deak and Downs disclose the claimed invention except for said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Deak and Downs’ float with said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Deak and Downs’ float with said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 11, the assembly of claim 10 is taught by Payne in view of Deak and Downs.
Payne in view of Deak and Downs disclose the claimed invention except for said mix includes said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Deak and Downs’ float with said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by 20volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Deak and Downs’ float with said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by 20volume, since it has been held to be within the general skill of a worker in the art to select a known material, in this instance the foaming agent of Downs, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deak in view of Payne.
Regarding Claim 14, Deak teaches a fuel tank level sending unit assembly ([0002] discloses a level sensors used in the petroleum field to continuously measure the fluid level or pressure within a vessel), comprising: 5a sensor board (fig.1-2; element 5) including a plurality of magnetically activated switches (fig.1-2; elements 3, [0050]) positioned along a length of said sensor board (shown in fig.1-2); and a float (fig.1-2; element 2) including a permanent magnet (fig.1-2; element 6), said magnetized particles present in a number sufficient to activate individual ones of said switches positioned on said 10sensor board as said float moves along said length of said board and adjacent to said individual ones of said switches [0050]. 
Deak does not explicitly teach that the float including magnetized particles interspersed throughout said float and air voids interspersed and scattered throughout said float and said air voids present in a number sufficient to render said float buoyant in a liquid automobile fuel.  
However, Payne teaches a float (fig.4; element 202) positioned around said rod (fig.4; element 204), said float including magnetized particles (fig.8; element 404-407) interspersed throughout said float ([0058]; fig.8) and air voids interspersed throughout said float ([0031] discloses that the buoyant composition include one or more voids), and said air voids present in a number sufficient to render said float buoyant in a liquid automobile fuel ([0033]; [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deak’s float with the teaching of Payne since permanent magnet and magnetized particles are known alternative (Payne: [0031]) because of their common magnetic properties, and the switches of Deak would be able to communicate with the magnetic particles of Payne and can produce a magnetic field of sufficient magnitude and direction on a 
As to “said magnetized particles are scattered throughout said float,” Payne in view of Downs discloses the claimed invention except for said magnetized particles are scattered throughout said float. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Payne in view of Downs’ float by scattering said magnetized particles throughout said float because such randomly scattered magnetized particles is merely rearranging Payne’s magnetized particles, and it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance to place said magnetized particles throughout said float in a scattered way or randomly instead of Payne’s apparently organized way, to improve similar devices, in this instance a float assembly, in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Further, it has been held that choosing from a finite number of identified, predictable solutions, in this instance to place said magnetized particles throughout said float in a scattered way or randomly instead of Payne’s apparently organized way, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 17, the assembly of claim 14 is taught by Deak in view of Payne.
Deak in view of Payne disclose the claimed invention except for wherein said float includes said magnetized particles having a size in a range of 3 to 5 mm, and air voids having a size in a range of 0.001 to 0.10 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deak in view of Payne’s In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 18, the assembly of claim 17 is taught by Deak in view of Payne.
Deak further discloses including a rod (fig.1-2; element 1) having said sensor board (fig.1-2; element 5) positioned therein (shown in fig.1-2).
Deak in view of Payne do not explicitly teach that said rod defines first and second side lobes having an indented region there between, and wherein said float includes an aperture that defines first and second lobes and an inwardly extending region there between, wherein said float is positioned around said rod such that said inwardly extending 10region of said float is received within said indented region of said rod so as to hinder rotation of said float about an elongate axis of said rod.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Payne to arrive at the instant invention because Payne discloses in [0057] that the flotation device may interlock with a portion of the flotation guide along the longitudinal length thereof such that free spin or rotation is substantially prevented. Thus, one of ordinary skill in the art would be motivated to have such lobes on the rod in order to prevent any spin or rotation. 

Regarding Claim 19, the assembly of claim 14 is taught by Deak in view of Payne.


Regarding Claim 20, the assembly of claim 18 is taught by Deak in view of Payne.
Payne further teaches the assembly further comprising a level sending unit cap having a fastener aperture extending there through ([0054] discloses a container cap that enables insertion of the floating guide 202 through an aperture into the container 10), said rod including a fastener aperture in an end region thereof (shown in fig.4), and said assembly further including a fastener extending through said cap fastener aperture and said rod fastener aperture to secure said rod to said cap (rod 204 is fastened to the to the top cap, thus, the structure implicitly teaches the fasteners ).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deak in view of Payne as applied to claim 14 above, and further in view of Downs.
Regarding Claim 15, the assembly of claim 14 is taught by Deak in view of Payne.
Deak in view of Payne do not teach that said float is manufactured from a blend 15that includes a foaming agent and a mix of plastic and magnetized material, said foaming agent forming said air voids, said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume.  
However, Downs teaches a liquid level sensor comprising a float where the float (fig.8; element 400) may be substantially hollow or substantially or partially filled with a foaming agent or other suitable material [0050].

Deak in view of Payne and Downs disclose the claimed invention except for said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deak in view of Payne and Downs’ float with said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deak in view of Payne and Downs’ float with said blend including said foaming agent in a range of 5 to 10 % by volume, and said mix of plastic and magnetized material in a range of 90 to 95% by volume, since it has been held to be within the general skill of a worker in the art to select a known material, in this instance the foaming agent of Downs and magnetized material of Payne, on the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 16, the assembly of claim 15 Deak in view of Payne.
Deak in view of Payne disclose the claimed invention except for said mix includes said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deak in view of Payne’s float with said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by 20volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deak in view of Payne’s float with said magnetized material in a range of 30 to 50 % by volume, and said plastic in a range of 50 to 70 % by 20volume, since it has been held to be within the general skill of a worker in the art to select a known material, in this instance the foaming agent of Downs, on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed on 11/09/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. 

With regards to claim rejections of claims 1 and 13-14 under 35 U.S.C. 103 applicant argues in pages 9-10:
“Applicant recites in claim 1 as originally filed "a float including a plurality of magnetized particles interspersed throughout said float." Merriam-Webster defines "particle" as "la: a minute quantity or fragment. b: a relatively small or the smallest discrete portion or amount of something." Payne discloses that "the flotation device 402 may include a plurality of magnetic element 404, 405, 406, 407 disposed about a center of the flotation device 402 in a manner that is substantially uniform". (Payne, para. [0058]). In FIG. 8 Payne shows that it's four magnetic elements are not "particles" because a diameter of each of magnetic elements 404, 405, 406 and 407 is similar to a width of Payne's float in which the magnetic element is seated (Payne, FIG. 8). Payne's magnetic elements are not minute quantities, or fragments, 9 or relatively small or the smallest discrete portion or amount. Payne's magnets cannot be said to be "particles".
On page 8, with respect to the Examiner's rejection of claim 12 which recites the "magnetized particles having a size in a range of 3 to 5 mm", the Examiner states that "it has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 104 USPQ 233 (CCPA 1955)." The Examiner incorrectly applies In Re Aller. Payne discloses four large magnets positioned evenly spaced in a uniform manner around a float. (Payne Fig. 8, and para. [0058]). In contrast, Applicant discloses minute 3 to 5mm sized magnetized particles randomly interspersed throughout its float.”

The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.” As to analogous art, MPEP 

Examiner’s explanation: The examiner respectfully disagrees. The applicant argued, Merriam-Webster defines "particle" as "la: a minute quantity or fragment. b: a relatively small or the smallest discrete portion or amount of something." Merriam-Webster further defines "particle" as “3: any of the basic units of matter and energy (such as a molecule, atom, proton, electron, or photon).” In light of definition 3, even applicant’s “magnetic particle” does not qualify as “particle” as the particles having a size in a range of 3 to 5 mm (claim 12, para.[0035] of PGPub) which is not comparable to the size of a molecule, atom, proton, electron, or photon. Apparently, definition of 1a-1b are applicable here. In 1a and 1b, none of the definitions specifies the size or range. Neither Payne art discloses the size of the particle. It would have been obvious to one of ordinary skill in the art to modify Payne’s float to have said magnetized particles having a desired size, since Payne art is functionally equivalent to that of the claimed float with magnetized particle. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, smaller or larger are relative terms that can be broadly construed. Thus, the present art teaches the limitation under broadest reasonable interpretation.
As to “said magnetized particles are scattered throughout said float,” Payne in view of Downs discloses the claimed invention except for said magnetized particles are scattered KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Further, it has been held that choosing from a finite number of identified, predictable solutions, in this instance to place said magnetized particles throughout said float in a scattered way or randomly instead of Payne’s apparently organized way, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SUMAN K NATH/Primary Examiner, Art Unit 2861